EXHIBIT 10.141




OAK PROPERTY AND CASUALTY LLC




MEMBERSHIP PARTICIPATION AGREEMENT




This Membership Participation Agreement (the “Agreement”) is made as of the 1st
day of October, 2006, by and among the undersigned participants (the “Member” or
“Members”) and Oak Property and Casualty LLC, a Vermont captive insurance
company, with a principal place of business at 76 St. Paul Street, Burlington,
Vermont (the “Company”).




In consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:




ARTICLE I

Limitation of Liability




Section 1.  Limitation on Member’s Financial Liability.  




(a)

In General.  No Member, individual or organization shall have the authority to
increase the undersigned Member's liability as set forth in this Agreement.  The
Member’s membership in the Company shall be regarded as membership in a “limited
liability company”.  Annually the Company will oversee the purchase of one or
more insurance policies that will be acceptable to all Members.  Portions of
these insurance policies agreed upon by all Members will be funded or reimbursed
by insurance policies purchased from the Company by the Members.




(b)

Payment of Non-Catastrophic Premium.  For insurance policy years beginning as of
October 1, 2006, and for each year thereafter, each Member shall pay a premium
for the insurance policy(ies) based on a determination by the Company’s
third-party, independent, consulting actuary ( “Actuary”) of losses, loss
reserves, loss expenses, and a proportional allocation of all associated costs
for operating, managing, and maintaining the Company.  Each Member agrees to pay
its premium within thirty (30) days of receiving of an invoice from the Company.
 The actual loss experience of each Member will be reviewed by the Actuary and
shall form the basis of their future premium contributions.




(c)

Non-Catastrophic Loss Sharing Among Members.  Each Member acknowledges and
agrees that, with respect to insurance policy years beginning October 1, 2006,
and for each year thereafter, it shall share a portion of the losses and loss
expenses, both paid and estimated to be paid in the future by the Actuary, that
exceed the premium contribution of any other Member pursuant to a loss sharing
formula determined by the




Actuary and approved by the Board of Directors, which may be amended from time
to time.  Under the current formula, the afore-described Member’s loss with
respect to a policy year shall be shared among Members in proportion to their
premium contribution as a percentage of the total premium contributions of all
Members.




(d)

Catastrophic Deductible Funding.  On a voluntary basis each Member may
participate in funding for the loss retained under the deductible provision of
its insurance policy that will be available in the event of a catastrophic
occurrence as defined in the Named Windstorm or Earthquake section of the
insurance policy.




(d.1)

Contribution.  The contribution will be based on current catastrophic modeling
formulas for determining exposure.  The agreed upon funding level for that
policy year will be divided amongst each participating Member according to its
potential average annual loss as determined by the modeling process. The total
of all contributions shall be known as the Catastrophic Deductible Fund.




(d.2)

Allocation of Deductible.  Within ninety (90) days of the end of the policy year
each Member participating in the catastrophic deductible funding shall submit to
the Company a listing of any and all claims that fall within the catastrophic
deductible.  Each Member submitting a valid, accepted claim will be paid a
percentage of the Catastrophic Deductible Fund equal to the value of their
claims expressed as a percentage of the total value of all valid, accepted
claims.




(d.3)

Catastrophic Limitation.  The fund will not pay out more than the Catastrophic
Deductible Fund.  No additional contributions will be assessed each
participating Member during the policy year.




Section 2.  Rights to Participate in Governance and Business of the Company.
 The Member agrees that its rights to participate in the governance and business
of the Company are limited to the provisions of the Operating Agreement of the
Company, including the election or appointment of one or more directors and
officers of the Company.




ARTICLE II

Representations and Warranties




Section 1.  Representations and Warranties of Each Member.  Each of the
undersigned Members hereby represents and warrants to the other Members and to
the Corporation that:







2







(a)

The Member has full power and authority, and has taken all necessary and proper
action under its governing instruments and under applicable state law, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.




(b)

This Agreement constitutes a valid and binding obligation of the Member,
enforceable against it in accordance with its terms.




(c)

There are no actions pending or, to the best of its knowledge, threatened by or
against the Member with respect to this Agreement to which such Member is a
Party, or in connection with the transactions contemplated hereby.

                        

(d)

To the best of its knowledge after diligent inquiry, all information supplied by
the Member to the Company in connection with its application for membership,
including but not limited to exposure information and loss data, is true and
correct.




(e)

It has been provided with a true and correct copy of the Company’s Business
Plan, Articles of Organization and Operating Agreement as they currently exist.
 It has carefully considered and, to the extent Member believes such discussion
necessary, discussed with its professional financial, legal and tax advisors the
suitability of becoming a member of the Company.




(f)

It has such knowledge and experience in financial, insurance and business
matters that it is capable of evaluating the merits and risks of becoming a
Member of the Company and purchasing policies of insurance from the Company.  In
making such evaluation, it has not relied upon any representations or other
information from the Company, other than as set forth in the Company’s Business
Plan, Articles of Organization, Operating Agreement and the insurance coverage
proposal, including premium quotations and insurance policy provisions.  

Section 2.  Representations and Warranties of the Company.  The Company hereby
represents and warrants to each undersigned Member that:




(a)

It has full power and authority, and has taken all necessary and proper action
under its governing documents and under applicable state law, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.




(b)

This Agreement constitutes a valid and binding obligation of the Company,
enforceable against it in accordance with its terms.







3







(c)

There are no actions pending or, to the best of its knowledge, threatened by or
against the Company with respect to this Agreement to which the Company is a
Party, or in connection with the transactions contemplated hereby, nor does the
Company have reason to believe there is a valid basis for any such action.




(d)

To the best of its knowledge after diligent inquiry, all information supplied by
the Company in connection with the application for membership is true and
correct.




(e)

The Company will operate in a manner consistent with requirements imposed by
Vermont law.




Section 3.  Survival of Representations.  All representations, warranties and
agreements made in this Agreement or pursuant hereto shall survive the
execution, delivery and termination hereof.




ARTICLE III

Acknowledgments




Section 1.  Member Acknowledgments.  The undersigned Member understands,
acknowledges and agrees with the Company as follows:




(a)

To comply with all reasonable underwriting, claims management, risk management
and loss control standards established by the Company, and shall take any and
all actions required by the Company to address risk management, loss prevention
and loss control objectives.




(b)

That its membership may be terminated as provided in the Company’s Operating
Agreement.  Failure of any Member to obtain a policy of insurance as provided in
this Agreement shall result in immediate termination of membership.




(c)

It acknowledges that it understands that it has read and agreed with the
Business Plan as filed with the Vermont Department of Banking, Insurance,
Securities and HealthCare Administration (“BISHCA”) and understands that there
are certain risks inherent to insurance provided by a captive insurance company.
 These risks include, but are not limited to, reinsurer insolvency in which case
the Company (but not the individual Members) would remain liable to the insured
for the full amount of claims under the insurance policy and which would have a
material adverse impact on the Company; guaranty funds are not available to
protect policyholders in the event of an insolvency of the Company; risk of
underwriting and investment losses could adversely impact the Company’s
financial ability to pay claims; and the Company is a captive insurer domicile
in the state of




4







Vermont and is not subject to all of the regulatory requirements imposed on
traditional insurers.







ARTICLE IV

Profit Participation in the Company




All policies issued by the Company will give each insured the right of
Policyholder Dividends.  The Policyholder Dividends formula, and the terms and
timing of payment, as determined by the Actuary and approved by the Board of
Managers, may be amended from time to time.  The insured’s right to a
Policyholder Dividend will be based upon a rolling 3 year policy period such
that the profit or loss of all three policy years is combined together.  The
incurred but not reported losses associated with each insurance policy will be
included in the calculation of the profit or loss of each policy year.  Any
Policyholder Dividend declared by the Board of Managers shall not be distributed
unless and until the Company obtains the prior written approval of the Vermont
Department of Banking, Insurance, Securities and HealthCare Administration
(“BISHCA”).




Policyholder Dividends declared by the Board of managers and approved by BISHCA
shall be made to each Member who is a Member on the date the distribution was
declared by the Board of Managers.  




ARTICLE V

Termination of Member’s Participation in the Company




Section 1.  Events of Termination.  A Member’s Participation in this Agreement
shall terminate upon notice of a Member’s intent to redeem its membership
interest or upon cancellation or non-renewal of the Member’s insurance coverage
through the Company, for any reason in accordance with the insurance policy
issued by the Company (‘Terminating Member’).  Further, if a Member does not act
in accordance with Article I, or other provisions of this Agreement or the
Operating Agreement, then their membership may be terminated by a unanimous vote
of the remaining Members and they shall be given ninety (90) days notice in
which to secure other insurance coverage before the coverage provided by the
Company shall be cancelled. Such a Member is referred to as a ‘Terminated
Member’. Each Member agrees to purchase insurance maintain its membership
interest for a minimum of five (5) consecutive years, or for a shorter period of
time as determined by the Members.  In the event that a Terminating Member fails
to purchase insurance from the Company for at least five (5) consecutive years,
such Terminating Member shall pay to the Company, in the form of liquidated
damages, an amount approved by the majority of the Members not greater than the
pro-rated premium amounts based upon the last year of participation that would
have been satisfied had the Member purchased insurance from the Company for five
(5) consecutive policy years. Effective with such termination the Terminating or
Terminated Member will no longer be a current Member of the Company, but the
Member agrees to continue to be bound by the




5







terms of this Agreement with respect to the disposition of the Member’s capital
and surplus contribution as set forth herein.




Section 2.  Post-Termination Disposition of Member’s Capital and Surplus.  The
Company will retain the balance of the Member’s capital and surplus contribution
for a period of five (5) years after the close of the year in which the Member
terminates its status as a current Member, or a for a shorter period of time as
determined by the Members or Board of Managers.    During such five (5) year
period (or any shorter period), the Company will continue to calculate the
underwriting profit or loss of all policy years in which the terminating Member
participated including the inclusion of incurred but not reported losses.  At
the end of such five (5) year period (or any shorter period) the total premium
will be added to, and the total loss including actuarially determined incurred
but not reported reserves will be subtracted from, the Member’s capital and
surplus and the balance if positive will be paid to the Member.  The balance, if
negative, will be assessed and must be paid by the terminating Member prior to
its removal.  Alternatively, the terminating Member may purchase an insurance
policy, at its own expense, to protect the Company from any future loss, or the
Member may enter into a contractual agreement which will move the responsibility
for all future loss payment from the Company to the Member itself.




Section 3.  No Return if a Violation of Law.  Payment occasioned by termination
of a Member is subject to prior approval by BISHCA and shall not be made if such
payment would cause the capital and surplus to drop below the minimum required
by 8 V.S.A. § 6004(a)(2).  Any such proposed payment shall be deferred until
such payment does not cause, or is not likely to cause, a violation of law as
set forth in the prior sentence.




ARTICLE VI

Distribution of Assets Upon Liquidation.




Upon liquidation of the Company, its assets remaining after discharge of its
liabilities and insurance policy obligations shall be distributed to the Members
according to its percentage of financial interest in the Company.




ARTICLE VII

Effective Date of Agreement




Section 1.  Effective Date.  This Agreement shall be effective on the date on
which: (a) this Agreement has been duly executed and delivered by the
undersigned Member and by the Company, and (b) the undersigned Member has
delivered its required surplus contribution to the Company.




Section 2.  Term.  This Agreement will remain in effect so long as the
undersigned Member has in force policies of insurance from the Company and until
the undersigned Member voluntarily withdraws its membership in the Company or
its membership is




6







terminated.  Following termination, expulsion or withdrawal, the Member’s right
to vote as a Member shall terminate, but the Member shall remain bound by this
Agreement.




Section 3.  Additional Members.  Subject to the requirements of the Company’s
Articles of Organization and Operating Agreement, additional eligible entities
may become Members by signing an appropriate counterpart to this Agreement, as
it may be amended from time to time, without the signatures of the other Members
being required.  The withdrawal of a Member from this Agreement, whether because
such Party ceases to obtain insurance from the Company or otherwise, shall not
invalidate or affect in any manner this Agreement with respect to the other
Parties hereto.




ARTICLE VIII

Miscellaneous Provisions




Section 1.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the state of Vermont (without regard to Vermont’s
conflict of law principles).




Section 2.  Notices.  All notices and other communications hereunder shall be in
writing and may be communicated by facsimile, electronic mail or other form of
written or wire communication, or by mail or private carrier to each Party at
its physical address, electronic mail address or facsimile number as it appears
below, or at such other address for a Party as shall be specified by like
notice.  If notice is sent by electronic mail, such notice shall be effective
upon the Company’s receipt of electronic confirmation. If notice is sent by
facsimile, such notice shall be effective on the date shown on the facsimile
transmission receipt indicating that such facsimile was successfully
transmitted.  Written notice shall be deemed to be effective when mailed first
class postpaid and correctly addressed to the Party’s mailing address as it
appears below, or at such other address for a Party as shall be specified by
like notice.




If to the Company, to:

76 St. Paul Street

Suite 500

Burlington, VT 05401-4477




If to Member, to:

Inland Risk and Insurance Management Services, Inc.

2901 Butterfield Road

Oak Brook, IL 60523




Notices and communications delivered by certified or registered mail shall be
deemed to have been given on the date entered on the return receipt.




Section 3.  Amendments.  This Agreement may be amended, modified or supplemented
only by written agreement duly executed by all of the Parties hereto.




Section 4.  Entire Agreement.  This Agreement constitutes the entire agreement
and understanding of the Parties hereto in respect of the subject matter
contained herein.




7










Section 5.  Severability.  If any provision of this Agreement or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby, and each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.




Section 6.  Assignment.  This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns, as the case may be; provided,
however, that no Member may assign this Agreement in whole or in part, or any of
its rights, duties, powers or privileges hereunder, without the prior written
consent of the Company.




Section 7.  No Waiver.  The failure of either Party at any time to require the
other Party’s performance of any provision hereof shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver or
modification of the provision itself, or a waiver or modification of any other
right under this Agreement.




Section 8.  Article and Section Headings.  The title headings of the respective
Articles and Sections of this Agreement are included for convenience only and
shall not otherwise be deemed to be a part of this Agreement or considered in
its construction.




Section 9.  Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




IN WITNESS WHEREOF, the undersigned hereby executes this instrument this _____
day of _____________, 2006.




Inland Real Estate Corporation (Midwest REIT)







By:     /s/ Brett A. Brown___________

Date:  September 29, 2006___

Its Duly Authorized Representative










Inland Retail Real Estate Trust, Inc. (Eastern REIT)







By:

 /s/ James W. Kleifges       ____

Date: September 29, 2006____

Its Duly Authorized Officer













8







Inland Western Retail Real Estate Trust, Inc. (Western REIT)







By:

/s/ Steven P. Grimes__________

Date: September 29, 2006____

Its Duly Authorized Representative







Inland American Real Estate Trust, Inc. (American REIT)







By:

/s/ Lori J. Foust_____________

Date: September 29, 2006____

Its Duly Authorized Officer




Oak Property and Casualty LLC










By:

/s/ Steven P. Grimes__________

Date: September 29, 2006____

Its Duly Authorized Officer










03167-00001\Doc #: 17






